EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 7-12 are cancelled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4 are amended. Claims 1-6 are allowed. Claims 7-12 are cancelled.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 11/8/2021 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 11/8/2021 are overcome.

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
Vine (GB 152471) teaches an apparatus for cleaning or blowing out tobacco pipes, cigar and cigarette holders, and other small tubes (page 1, lines 5-8) in which the bowl of a tobacco pipe (figure 1, reference numeral f) is held by a clamping piece (figure 1, reference numeral e) on a vessel or container 
Moses (US 4,250,630) teaches a tobacco pipe holder and dryer comprising a hollow housing having a cylindrical base portion and an upper portion extending upward and flared outward therefrom and having around its upper periphery a plurality of downwardly directed nozzle outlets (abstract). However, Moses does not teach or suggest the outlets having a separate shield, cup, and basket.
Lee (US 2021/0307409) teaches an electronic cigarette automatic cleaning apparatus in which a cover is coupled to a cleaning tube and has a through hole through which the cigarette is inserted so that it is immersed in cleaning material (abstract). However, Lee does not teach or suggest the cover made a separate shield, cup, and basket.
The prior art does not teach or suggest a vape cleaning device having a shield coupled to a base and having a central opening, a cup removably positioned in the central opening of the shield and in contact with the heat block, and a basket removably suspended from the cup so that a portion of the holder extends within the cup.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding rejoined of withdrawn claims, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that claims 7-12 should be rejoined, however, the claims have been cancelled since they do not require all the limitations of an allowable claim; specifically, they do 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./
Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715